Citation Nr: 1524089	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  14-01 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a schedular disability rating higher than 60 percent for bilateral hearing loss.

2.  Entitlement to an extraschedular disability rating for bilateral hearing loss.

3.  Entitlement to a disability rating higher than 70 percent for posttraumatic stress disorder (PTSD) on a schedular and extraschedular basis.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

By way of background, in December 2011, the Veteran submitted a claim for entitlement to a TDIU "secondary to hearing loss and PTSD," not for increased ratings for hearing loss and PTSD.  However, the February 2013 rating decision currently on appeal not only denied entitlement to a TDIU, but also continued and confirmed the Veteran's 60 percent rating for hearing loss and increased the Veteran's 30 percent rating for PTSD to 70 percent, effective December 28, 2011.

The Veteran submitted a March 2013 Notice of Disagreement only for the denial of a TDIU.  However, the RO issued a November 2013 Statement of the Case addressing not only the issue of entitlement to a TDIU, but also the issues of increased ratings for hearing loss and PTSD.  In January 2014, the Veteran submitted a substantive appeal form including the issues of entitlement to a TDIU and increased ratings for hearing loss and PTSD, and these issues were addressed at a subsequent Board hearing.  Accordingly, the Board finds that all three issues are in appellate status and will be addressed.

In March 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge, and a transcript of the hearing is of record.

The appeal regarding the issues of entitlement to a TDIU, an increased rating for PTSD, and an extraschedular rating for hearing loss are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

For the appeal period, the Veteran's hearing loss has been manifested by no worse than level II hearing in both ears.


CONCLUSION OF LAW

The criteria for a schedular disability rating in excess of 60 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard October 2012 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records, service personnel records, and post-service VA and private treatment records have been obtained.

The Veteran was provided a VA audiological examination in December 2014.  The examination is sufficient evidence for deciding the claim.  Although the VA examiner did not expressly indicate review of the Veteran's claims file, the examiner noted the Veteran's history of hearing loss and described the hearing loss in sufficient detail, specifically including puretone audiometry and Maryland CNC Test results.  Thus, the examination is adequate for rating purposes and VA's duty to assist has been met.

Furthermore, in March 2015, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the Veterans Law Judge noted the issues currently being decided.  The hearing transcript also reflects appropriate exchanges between the Veteran, his representative, and the undersigned regarding the basis of the Veteran's claims and the evidence associated with the record.  Specifically, the Veteran offered hearing testimony regarding why he felt an increased rating is warranted for his hearing loss.  The undersigned made several inquiries as to the facts concerning the Veteran's condition, including questions designed to determine if VA had all relevant records.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but also "the outstanding issues material to substantiating the claim" were also fully discussed.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

II. Hearing Loss

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  A request for an increased rating must be viewed in light of the entire relevant medical history.  38 C.F.R. § 4.1.

In evaluating hearing loss impairment, disability ratings are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests, in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b) (2014).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).

The Veteran was afforded a VA examination, with puretone audiometry and Maryland CNC Test results, in December 2014.

The puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
30
50
65
LEFT
45
45
40
50
70

The average puretone threshold was 47.5 in the right ear and 51.25 in the left ear.  The puretone threshold at 500 Hz is not used in calculating the puretone threshold average but is used in determining whether or not a ratable hearing loss exists.  Speech audiometry revealed speech discrimination scores of 86 percent in the right ear and 90 percent in the left ear.  The audiometric results correspond to level II hearing in the both ears.  See 38 C.F.R. § 4.85, Table VI.  (The Board notes that none of the audiometry results show an exceptional pattern of hearing impairment; thus, the provisions of Table VIA do not apply.  See 38 C.F.R. § 4.86 (2014).)
Importantly, the Board notes that these numeric designations correspond to a noncompensable evaluation.  See 38 C.F.R. § 4.85, Table VII.  Accordingly, a rating in excess of 60 percent for bilateral hearing loss is not warranted.

VA treatment records show that the Veteran has been seen for complaints of hearing loss.  Those records do not contain audiometric results showing hearing loss that would warrant a disability rating in excess of 60 percent.  Specifically, although hearing loss is noted, the medical records do not contain evidence of puretone thresholds in decibels or speech discrimination scores based on the Maryland CNC word list such that the evidence could be used to rate the level of severity of the Veteran's hearing loss for purposes of applying the criteria of Diagnostic Code 6100.

In this case, staged ratings are not appropriate because the Veteran's hearing loss has not been manifested by factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of this appeal.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board considered the benefit-of-the-doubt rule.  However, because the preponderance of the evidence is against the Veteran's claim for an increased schedular rating for hearing loss, the benefit-of-the-doubt rule is not applicable here.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).  The Veteran's VA examination results do not demonstrate hearing loss that warrants a schedular disability rating in excess of 60 percent, and therefore, the appeal must be denied.


ORDER

A schedular disability rating in excess of 60 percent for bilateral hearing loss is denied.


REMAND

The Board finds that a remand is necessary for additional development for the issues of entitlement to a TDIU.

The record does not contain sufficient evidence to adjudicate the TDIU claim.  Although the record contains the November 2012 VA examination in which the examiner opined that the Veteran is employable, that opinion focused only on the Veteran's ability to work "from a mental health point of view."  At the Board hearing, the Veteran asserted that the reason he experiences frustrations in an employment setting stems from both his PTSD and hearing problems.  As such, the Board finds it necessary to remand the claim for a "combined effects" medical opinion that takes into account the current severity of all of the Veteran's service-connected disabilities.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013) (combined effects opinion not required per se, but may be necessary to sufficiently address a TDIU claim).

In light of this action regarding the Veteran's TDIU claim, his claims for an increased rating for PTSD and an extraschedular rating for hearing loss must also be remanded because it would be premature for the Board to those issues where the record is still incomplete with regard to relevant areas probative of the issue of employability.  Brambley v. Principi, 17 Vet. App. 20 (2003).

Although not specifically addressed in the Brambley decision, the Board notes that the rating criteria for PTSD specifically contemplate occupational impairment, and therefore, further development on the issue of employability may be probative in assessing the current severity of the Veteran's PTSD on a schedular basis.  Additionally, regarding extraschedular evaluations of PTSD and hearing loss, marked interference with employment is a factor in determining whether or not an exceptional disability picture exists so as to warrant an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).

Thus, adjudication of the issues of entitlement to an increased rating for PTSD on a schedular and extraschedular basis and entitlement to an increased rating for hearing loss on an extraschedular basis must be deferred pending development for the Veteran's TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

In light of the remand, relevant ongoing VA medical records should also be requested on remand.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request relevant updated VA treatment records dating since December 2014.

2.  After associating the above records, if any, with the claims file, forward the Veteran's claims file to a VA physician or a vocational specialist to obtain an opinion as to whether the combination of the Veteran's service-connected disabilities preclude the Veteran from securing or following gainful employment.

The Veteran is currently service connected for: PTSD (70 percent), bilateral hearing loss (60 percent), diabetes mellitus (20 percent), and tinnitus (10 percent).

The examiner should provide an opinion regarding whether the Veteran's service-connected disabilities have the "combined effects" of precluding the Veteran from securing or following gainful occupation.  In proffering an opinion, the examiner should review the claims file and take into consideration the Veteran's level of education, special training, and previous work experience, but not age or any impairment caused by nonservice-connected disabilities.  All opinions expressed should be accompanied by supporting rationale.

3.  Thereafter the claims should be readjudicated.  If the claims remain denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


